Citation Nr: 0426932	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-09 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 
percent for hypertension.

2. Entitlement to an initial evaluation in excess of 10 
percent for eczematous dermatitis with keratodermia of the 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to November 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and a 10 
percent rating, effective from November 20, 1993, for 
hypertension, and granted service connection and a 
noncompensable rating, effective from November 20, 1993, for 
eczematous dermatitis.

In September 1994 the veteran filed a notice of disagreement 
with all of the issues cited in the August 1994 rating 
decision.  In October 1994 a statement of the case (SOC) was 
issued encompassing all of the issues cited in the August 
1994 rating decision.  In November 1994 the veteran's 
representative filed a statement, which was accepted as a 
substantive appeal, in lieu of a VA Form 9.

By rating action in June 1995, the RO continued the 10 
percent rating assigned for the service-connected 
hypertension and assigned a 10 percent rating, effective from 
November 20, 1993, for eczematous dermatitis with 
keratodermia of the hands.  The Board also notes that the 
grant of service connection for eczematous dermatitis with 
keratodermia of the hands, constitutes a complete grant of 
the benefit sought as to warts.

Received in August 1996 was a statement from the veteran in 
which she cited several "conditions/illnesses" to be 
considered for "compensation/pension/ 
evaluation/reevaluation", including hypertension and eczema.  

By rating action in January 1997 the RO continued the 10 
percent rating assigned for hypertension and continued the 10 
percent rating assigned for eczema of the hands.  

In an April 1998 Statement of Accredited Representation in 
Appealed Case, the veteran's representative requested that 
the service-connected hypertension be evaluated under the new 
rating criteria, effective January 12, 1998, and noted a 
previous statement in which the representative indicated that 
Diagnostic Code 7007 more appropriately reflected the 
disability as opposed to Diagnostic Code 7101 since the 
veteran had an enlarged heart.  The representative noted that 
the evaluation of the service-connected eczematous dermatitis 
had been "overcome by events", noting that in June 1995 a 10 
percent evaluation had been assigned.

In an August 1998 rating action, the RO, apparently in 
response to the representative's statement, considered the 
service-connected hypertension under both the old and new 
rating criteria, and continued the denial of a rating in 
excess of 10 percent for hypertension.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  The 
Board notes that, despite the April 1995 rating action, and 
the representative's statement in April 1998, since there is 
no indication that the veteran intended to limit her appeal 
with respect to the service-connected eczematous dermatitis 
to 10 percent, that issue is still in proper appellate 
status.

In July 1999 the Board remanded the issues currently on 
appeal and directed the RO to obtain from the veteran the 
name(s) and address(es) of all medical care providers (VA and 
private) who have treated her for hypertension since 1993, to 
include a copy of report of the echocardiogram referenced in 
the May 1996 VA discharge summary.  The RO was also directed 
to schedule the veteran for a VA dermatological examination 
to assess the current nature and severity of her eczematous 
dermatitis with keratodermia of the hands.  Finally, the RO 
was directed to schedule the veteran for a VA cardiovascular 
examination to determine the nature and severity of her 
service-connected hypertension.  It was instructed that the 
examiner indicate for the record whether there is any cardiac 
pathology associated with the hypertension.

In March 2002, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  In May 2002, the Board 
determined that additional development of the record was 
needed.  In September 2002, additional Department of Veterans 
Affairs (VA) clinical documentation was incorporated into the 
record.  In November 2002, the veteran was afforded a VA 
examination for compensation purposes.  The report of the 
examination has been incorporated into the record.

In October 2003, the Board remanded the matter to the RO and 
directed that the RO readjudicate the veteran's claims.  The 
matter is now once again before the Board for disposition.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has not been informed of the 
enactment of the VCAA and the RO has yet to apply the changes 
instituted by the VCAA's enactment to the appellant's claims 
for increased initial evaluations for hypertension and 
eczematous dermatitis with keratodermia of the hands.  Under 
the circumstances, the Board has determined that it cannot 
issue a decision on the appellant's claim without prejudicing 
her right to due process under law.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board therefore concludes 
that due process considerations mandate that the RO must 
consider the appellant's claim under the recent legislative 
changes contained in the Veterans Claims Assistance Act and 
insure compliance with that legislation with respect to both 
the duty to assist and the duty to notify.  

Additionally, the veteran should be scheduled for a VA skin 
examination.  In this regard, the Board notes that revisions 
to the criteria for evaluating diseases of the skin became 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should schedule the veteran 
for a VA dermatological examination in 
order to assess the current nature, 
severity, and characteristics of her 
service-connected eczematous dermatitis 
with keratodermia of the hands.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
  
3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




